The opinion of the court was delivered, by
Woodward, C. J.
Campbell & Pharo claimed an issue before the auditor and filed their affidavit to contest the validity of Schick’s judgment. The court awarded the issue which resulted in setting aside the judgment as to Campbell & Pharo, but not as to the other creditors of Schmitt who remained inactive. Yet the decree was that Vanderbelt & Ottinger, as well as Pharo, the surviving partner of Campbell & Pharo, should have the benefit of the verdict. Herein there was manifest error. The decree was right as to Pharo, whose proceedings were regular, but were wrong as to the creditors who took no part in them and asked for no issue. See opinion in Schick’s Appeal herewith filed.
The decree is affirmed so far as it relates to the claim of Allen R. Pharo, surviving partner of Campbell & Pharo, with costs, but is reversed in so far as it relates to the claims of John Vanderbelt and Charles Ottinger; and the record is remanded for further proceedings.